Citation Nr: 0722526	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  06-04 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an increased rating for right knee 
patellofemoral syndrome with degenerative joint disease, 
currently rated 10 percent disabling.

2.  Entitlement to an increased rating for left knee 
patellofemoral syndrome with degenerative joint disease, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from September 2001 to May 
2004.  

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  
In that decision, in pertinent part, the RO continued the 10 
percent rating then effect for the veteran's service-
connected left knee disability, and increased, to 10 percent, 
the rating assigned to the veteran's service-connected right 
knee disability.  

A videoconference hearing was conducted by the undersigned 
Acting Veterans Law Judge in March 2007.  A transcript of 
that hearing has been associated with the record on appeal.

For the reasons explained below, the claims on appeal are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

The veteran was most recently afforded a VA orthopedic 
examination which addressed his service-connected knees in 
April 2005.  Review of the examination report shows that the 
veteran had patellofemoral syndrome and degenerative joint 
disease of both of his knees.  He complained of bilateral 
knee pain.  He also complained of a "tendency to giveway" 
[instability].  

In the course of his March 2007 hearing before the 
undersigned, the veteran testified that he suffered from 
bilateral knee instability.  See page four of hearing 
transcript (transcript)).  He added that he received physical 
therapy for his knees five times a week.  See page five of 
transcript.  The veteran further testified that he underwent 
right knee surgery in January 2007.  See page 11 of 
transcript.  In essence, the veteran alleged that his knees 
had worsened since he was afforded a VA examination in April 
2005.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran-claimant alleges that 
his service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment, particularly if there is no 
additional medical evidence which addresses the level of 
impairment of the disability since the previous examination.  
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that 
the veteran was entitled to a new examination after a two 
year period between the last VA examination and the veteran's 
contention that the pertinent disability had increased in 
severity).  As noted, the veteran has testified credibly to 
the effect that his knee problems have grown more severe 
since the latest VA examination took place more than two 
years ago in April 2005.  Hence, the veteran should be 
scheduled for a new examination.

The development to be requested as part of this remand is 
particularly necessary in light of VA General Counsel 
opinions indicating that a veteran who has arthritis and 
instability of the knee may, in certain circumstances, be 
rated separately under Diagnostic Codes 5003 and 5257, and 
that if a veteran has a disability rating under Diagnostic 
Code 5257 for instability of the knee, and there is also X-
ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. 
§ 4.59.  See VAOPGCPREC 9-98; VAOPGCPREC 23-97.  Moreover, 
VA's General Counsel recently indicated that a veteran could 
receive separate ratings under Diagnostic Codes 5260 (leg, 
limitation of flexion) and Diagnostic Code 5261 (leg, 
limitation of extension) for disability of the same joint.  
VAOPGCPREC 9-2004.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006) and 38 
C.F.R. § 3.159(b) (2006), that includes 
an explanation as to the information or 
evidence needed to establish effective 
dates for the increased rating claims on 
appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The RO should thereafter arrange for 
the veteran to undergo VA orthopedic 
examinations of both knees.  The claims 
file must be made available to the VA 
examiner, and the examiner should review 
the file prior to the examination and 
indicate that he or she has done so.  All 
appropriate tests and studies, including 
X-rays and range of motion studies of 
both knees, reported in degrees, should 
be accomplished.  All findings should be 
made available to the primary physician 
prior to the completion of his or her 
report, and all clinical findings should 
be reported in detail.

The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-connected 
right and left knee disabilities.  If 
pain on motion is observed, the examiner 
should indicate the point at which pain 
begins.  In addition, after considering 
the veteran's documented medical history 
and assertions, the examining physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.

The examiner should identify all 
impairments affecting each knee.  With 
respect to each knee, examiner should 
specifically indicate whether arthritis 
is present, and whether there is 
recurrent subluxation or lateral 
instability of the knee (and, if so, 
whether such is best characterized as 
"slight," "moderate," or "severe").  
The examiner should also indicate 
whether, in either knee, there is 
ankylosis, dislocation or removal of 
cartilage, impairment of the tibia or 
fibula, or genu recurvatum.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the VA orthopedic examination, to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).  In the event that the veteran 
does not report for any ordered 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address prior to the date 
of the examination.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.



4.  Then, the RO should review any 
additional evidence and readjudicate the 
appellate issues, under all appropriate 
statutory and regulatory provisions and 
legal theories, including the opinions of 
VA's General Counsel discussed above.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
(SSOC).

When this development has been completed, and if a benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures.  No action by the 
veteran is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


